AO 450 (Rev. 5/85) Judgment in a Civil Case




                   United States District Court
                               MIDDLE DISTRICT OF PENNSYLVANIA
                                  JUDGMENT IN A CIVIL CASE

Anthony Allen                                           Case No: 1:17-CV-0996
      Plaintiff

                         V.

A. Eberling, J.A. Eckard, R.W.                          Judge Sylvia H. Rambo
Goughnour, and K.M. Sparr
      Defendants




☐       Jury Verdict. This action came before the Court for a trial by jury. The issues
        have been tried and the jury has rendered its verdict.

X       Decision by Court. This action came to trial or hearing before the court. The
        issues have been tried or heard and a decision has been rendered.


        IT IS ORDERED AND ADJUDGED that summary judgment be and is hereby
                                   entered in favor of the Defendants, A.
                                   Eberling, J.A. Eckard, R.W. Goughnour, and
                                   K.M. Sparr, and against the Plaintiff,
                                   Anthony Allen.




        Date: August 14, 2019                 Peter Welsh, Clerk of Court


                                                 /s/ Mark J. Armbruster
                                                        Deputy Clerk
